DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Election/Restrictions
	Applicant’s election of claims is acknowledged. The election has been made with traverse. Applicant's arguments are not persuasive because they amount to a general allegation and fails distinctly and specifically point out the supposed errors upon which the applicant relies for his or her conclusion that the requirement is in error. The requirement is still deemed proper and is therefore made FINAL.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claim 2-8 and 15-25 except 18 and 21 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims of prior U.S. Patent No. 10252333 B2. This is a statutory double patenting rejection.
In reference to claim 2, US10252333B2 claims an additive manufacturing apparatus for building objects by layerwise consolidation of material (“apparatus for building objects by layerwise consolidation of material” [Claim 1]), the apparatus comprising:
a build chamber containing a working area (“a build chamber containing a working area” [Claim 1]),
a high energy beam configured to consolidate material deposited in the working area in layers (“high energy beam configured to consolidate material deposited in the working area in layers” [Claim 1]) and 
a flow device configured to generate a gas flow across at least a part of the working area from a gas nozzle to a gas exhaust (“a flow device configured to generate a gas flow across at least a part of the working area from a gas inlet to a gas outlet, the gas inlet and gas outlet arranged to be movable within the build chamber” [Claim 1]), the flow device controllable to alter a direction of gas flow across the working area (“the gas inlet and gas outlet are movable such that a position of the gas inlet relative to the gas outlet can be varied” [Claim 1]).
In reference to claim 3, see claim 7 of US10252333B2.
In reference to claim 4-5 & 6, see claim 7 & 1 of US10252333B2. The same structure is claimed.
In reference to claim 7-8, see claim 6 of US10252333B2. The same structure is claimed. The inlet and outlet are both mounted on an assembly, thus their distance is fixed.
In reference to claim 15, US10252333B2 claims an additive manufacturing apparatus for building objects by layerwise consolidation of material (“Additive manufacturing apparatus for building objects by layerwise consolidation of material” [Claim 1]), the apparatus comprising a build chamber containing a working area (“build chamber containing a working area” [Claim 1]), a laser module for generating a laser beam, an optical module for directing the laser beam to a working area for consolidating material deposited in the working area in layers (“high energy beam configured to consolidate material deposited in the working area in layers” [Claim 1]), a first flow device comprising a gas inlet for propelling gas into a volume above the working area and a second flow device comprises a gas outlet for drawing gas from the volume so as to generate a gas flow between the gas inlet and gas outlet (“a gas flow across at least a part of the working area from a gas inlet to a gas outlet” [Claim 1]);
wherein at least one of the first flow device and second flow device is arranged to be movable within the build chamber during the build (“the gas inlet and gas outlet are movable” [Claim 1]).
In reference to claim 16, see claim 1 of US10252333B2.
In reference to claim 17, see claim 11 of US10252333B2.
In reference to claim 19, see claim 11 of US10252333B2.
In reference to claim 20, see claim 12 of US10252333B2.
In reference to claim 22, see claim 5 of US10252333B2.
In reference to claim 23, see claim 6 of US10252333B2. The same structure is claimed. The inlet and outlet are both mounted on an assembly, thus their distance is fixed.
In reference to claim 24, see claim 3 of US10252333B2.
In reference to claim 25, see claim 2 of US10252333B2.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller (DE 102004031881 B4).
In reference to claim 2 and 15, Mori discloses an additive manufacturing apparatus for building objects by layerwise consolidation of material, the apparatus comprising a build chamber containing a working area, a laser module for generating a laser beam, an optical module for directing the laser beam to a working area for consolidating material deposited in the working area in layers (“Contraption ( 1 ) for aspirating gases, vapors and / or particles from the work area ( 2 ) of a laser processing machine, in particular a laser sintering machine” [Claim 1]), a first flow device comprising a gas inlet for propelling gas into a volume above the working area and a second flow device comprises a gas outlet for drawing gas from the volume so as to generate a gas flow between the gas inlet and gas outlet (“suction ports 4” [P0019] and “a feed pipe 30 for supplying a gaseous medium, for example an inert gas or the like” [P0026]. See Fig 1.)

    PNG
    media_image1.png
    507
    329
    media_image1.png
    Greyscale

.
	Claim 2, 15, 7-8, 16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domrose (US 20160279706 A1) in view of Jakimov (US 20160368052 A1)
In reference to claim 2 and 15, Domrose discloses an additive manufacturing apparatus for building objects by layerwise consolidation of material, the apparatus comprising (“device for producing a three-dimensional object by applying, layer by layer” [0001]):
a build chamber containing a working area (Fig 1 element 3 and 7),
a high energy beam configured to consolidate material deposited in the working area in layers (Fig 1 element 14) and
wherein at least one of the gas nozzle and gas exhaust is arranged to be movable within the build chamber during the build; and 
a flow device configured to generate a gas flow across at least a part of the working area from a gas nozzle to a gas exhaust (Fig 1 element 22 and 23), 
Domrose shows the flow device(s) arranges to provide gas flow across the working area but does not show movement of direction said gas flow.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, flow devices for SLS, Jakimov discloses that a gas nozzle may be provided such that the flow device controllable to alter a direction of gas flow across the 
The combination would be achievable by configuring the flow device of Domrose to be controllable to alter a direction of gas flow across the working area by mechanically connecting at least one suction and/or gas supply device to, and movable with, the coater as suggested by Jakimov.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the apparatus such that the flow device was controllable to alter a direction of gas flow across the working area.
A person having ordinary skill in the art would have been specifically motivated to modify the apparatus in order to provide the improvement of reliably remove deposits, splashes and/or process exhaust gases of the generative production process from the construction and joining zone before and/or during and/or after exposure by means of the radiation source or the high-energy beam in this area ( [0018] of Jakimov); and/or in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; or, use of known technique to improve similar devices (methods, or products) in the same way.
In reference to claim 7-8 & 16 and 21, the combination discloses the method as in claim 2 & 15, above.
Jakimov discloses that “at least one suction and/or gas supply device disposed on the coater” [0018], which encompasses and renders obvious wherein either one or both of the gas nozzle and gas exhaust are movable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NICHOLAS R KRASNOW/Examiner, Art Unit 1744